Title: To James Madison from Benjamin Hawkins, 13 January 1803 (Abstract)
From: Hawkins, Benjamin
To: Madison, James


13 January 1803, Fort Wilkinson. Introduces the bearer, William Hill, who has lived with Hawkins as an assistant in the Creek agency “for nearly five years, is a very honest man and worthy of your friendly attention.” Unable to have the pleasure of seeing JM himself, Hawkins has directed Hill to call “and detail to you the occurrencies in this quarter, that you may form some idea of the Arab life I have lead and the progress I have made in the objects under my charge.”
 

   
   RC (DLC). 1 p. Printed in Grant, Letters, Journals, and Writings of Benjamin Hawkins, 2:453.


